Citation Nr: 0410724	
Decision Date: 04/26/04    Archive Date: 05/06/04

DOCKET NO.  02-06 885	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUES

1.  Whether the February 1970 RO rating decision that assigned a 
noncompensable rating for a mortar fragment wound residual scar of 
the right shoulder contains clear and unmistakable error. 

2.  Whether the February 1970 RO rating decision that assigned a 
noncompensable rating for a fracture, left mandible, with loss of 
bone and missing teeth, with bone graft and prosthesis, contains 
clear and unmistakable error.

3.  Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart 
of the U.S.A.




WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The veteran served on active duty from January 1966 to April 1969.  
His DD Form 214 indicates he also had a prior additional 1 year, 6 
months and 9 days of active service.  

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from rating decisions dated in January 2002 (denying the 
veteran's claim for a TDIU) and March 2002 (denying the veteran's 
CUE claims) by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Boise, Idaho. 

The issue of service connection for residuals of a slit to the 
throat (apparently due to a tracheotomy performed during initial 
treatment for the veteran's combat mortar fragment wound) was 
raised in a November 2003 VA Form 646 submitted by the veteran's 
representative.  This matter is referred to the RO for appropriate 
action.

A November 2003 VA Form 646 reflects that the veteran has pending 
claims for service connection for hearing loss and tinnitus.  
Although it appears likely that these claims are receiving 
attention at the RO level, the Board is obligated to refer the 
raised claims to the RO for appropriate action.

The issue of entitlement to a TDIU is addressed in the REMAND 
portion of this action.   This issue is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify the veteran if further action is required on his part. 


FINDINGS OF FACT

1.  The veteran did not submit a notice of disagreement within one 
year of February 1970 notification of a February 1970 RO rating 
decision granting service connection for a mortar fragment wound 
residual scar of the right shoulder, rated as noncompensably 
disabling, and granting service connection for a fracture, left 
mandible, with loss of bone and missing teeth, with bone graft and 
prosthesis, rated as noncompensably disabling.  

2.  The proper facts as they were known at the time were before 
the RO in February 1970, and the laws and regulations were 
properly applied when it issued the February 1970 rating decision 
assigning a noncompensable rating for a scar of the right 
shoulder.  The February 1970 RO rating decision was supportable.

3.  The proper facts as they were known at the time were before 
the RO in February 1970, and the laws and regulations were 
properly applied when it assigned noncompensable ratings for a 
fracture, left mandible, with loss of bone and missing teeth, with 
bone graft and prosthesis.  The February 1970 RO rating decision 
was supportable.


CONCLUSIONS OF LAW

1.  The February 1970 RO determinations that assigned 
noncompensable ratings for residuals of mortar fragment wound of 
the right shoulder and for a fracture, left mandible, with loss of 
bone and missing teeth, with bone graft and prosthesis, are final.  
38 U.S.C.A. § 7105 (West 2002).   

2.  The February 1970 RO rating decision granting service 
connection for a gunshot wound residual scar of the right 
shoulder, and rating this disability as noncompensably disabling, 
does not contain clear and unmistakable error.  38 C.F.R. § 
3.105(a) (2003).

3.  The February 1970 RO rating decision granting service 
connection for a fracture, left mandible, with loss of bone and 
missing teeth, with bone graft and prosthesis, and rating this 
disability as noncompensably disabling, does not contain clear and 
unmistakable error.  38 C.F.R. § 3.105(a) (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 
Stat. 2096 (2000).  This law redefines the obligations of VA with 
respect to the duty to assist and includes an enhanced duty to 
notify a claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  First, VA has a duty to 
notify the appellant of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103 
(West 2002); 38 C.F.R. § 3.159(b) (2003).  Second, VA has a duty 
to assist the appellant in obtaining evidence necessary to 
substantiate a claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c) (2003).  

In September 2002, in an effort to ensure compliance with the 
VCAA, the RO sent the veteran a letter informing him of the 
evidence necessary to establish his claim.  He was informed that 
in order for his CUE claims to be successful the evidence must 
show that the rating decision of February 10, 1970, was clearly 
and unmistakably wrong based on the law that existed at that time 
and the facts that were known at that time.  A September 2002 
Statement of the Case and an October 2003 Supplemental Statement 
of the Case set forth the laws and regulations applicable to his 
CUE claims.  He and his representative were afforded the 
opportunity to offer argument in support of his CUE claims at his 
August 2003 RO hearing.  Through these avenues, the veteran was 
notified of what the evidence must show to substantiate his claim, 
and that it was the evidence of record at the time of the February 
1970 rating determinations and the applicable laws and regulations 
in effect at that time that were relevant in determining whether 
CUE was established. 

Since the enactment of the VCAA, the law as to whether the VCAA 
applies to CUE actions has evolved.  The Court of Appeals for 
Veterans Claims as held that the VCAA does not apply to CUE 
actions.  See Livesay v. Principi, 15 Vet. App. 165 (2001)(en 
banc) (holding VCAA does not apply to Board CUE motions); Baldwin 
v. Principi, 15 Vet. App. 302 (2001) (holding VCAA does not apply 
to RO CUE claims).  The general underpinning for the holding that 
the VCAA does not apply to CUE claims is that regulations and 
numerous legal precedents establish that a review for CUE is only 
upon the evidence of record at the time the decision was entered 
(with exceptions not applicable in this matter).  See Fugo v. 
Brown, 6 Vet. App. 40, 43 (1993); Pierce v. Principi, 240 F.3d 
1348 (Fed. Cir. 2001) (affirming the Court's interpretation of 38 
U.S.C. § 5109A that RO CUE must be based upon the evidence of 
record at the time of the decision); Disabled Am. Veterans v. 
Gober, 234 F. 3d 682 (Fed. Cir. 2000) (upholding Board CUE 
regulations to this effect).

Factual Background

Service medical records show that in January 1968, the veteran 
received mortar fragment wounds to the face, jaw and right 
shoulder during combat duty in Vietnam.  After 23 days of 
treatment in Vietnam and Japan, he was hospitalized for 444 days 
(with periods of convalescent leave) in the United States as he 
was treated for and recovered from the wounds.  The RO was unable 
to obtain from the service department the initial records of the 
injuries or day-to-day treatment records.  However, a 5-page 
typewritten summary of the 444-day hospitalization was obtained.  
The hospital summary indicates that the veteran sustained a right 
shoulder wound and a fracture of the left mandible resulting in a 
compound, comminuted fracture of the body of the mandible.  The 
report indicates that during initial treatment in Vietnam, he 
received a tracheotomy and an open reduction of the mandible.  The 
fragment was described as having grazed the right shoulder and in 
the inferior portion of the mandible, passing through the left 
mandible avulsing the area for teeth numbers 19 through 23.  
During the hospitalization in the United States, the veteran 
received a bone graft from the iliac crest to the left mandible 
that was indicated to be successful.  He received frequent dental 
and prosthetic treatment and adjustments.  Towards the end of his 
period of hospitalization, X-rays and clinical evaluation showed 
the graph site to have healed in an excellent manner.  

In August 1968, the RO received the veteran's application for 
service connection for residuals of his combat-related wounds to 
the right shoulder and left jaw.

At a November 1969 VA examination, the veteran was noted to have 
been wounded while in combat in Vietnam in January 1968, 
sustaining wounds to his face, a fracture of the left lower jaw 
and flesh wounds to his shoulder.  His treatment was reviewed, to 
include a bone graft from his hip to his left lower mandible.  He 
stated he still had some weakness in his right shoulder, where he 
had sustained some flesh wounds.  Clinical evaluation of the head, 
face and neck revealed that they were symmetrical, with no 
deformity or limitation of motion.  X-rays revealed the donor site 
of the iliac crest.  They further showed the left mandible to be 
edentulous, as was the right maxilla.  The left mandible was 
somewhat thicker than that on the right and metallic sutures were 
seen near the mentum and near the angle suggesting this as the 
possible graft site.  The reviewing radiologist could not actually 
identify a graft, however.

Musculoskeletal examination of the upper extremities showed the 
upper extremities to be symmetrical, with no deformity and no 
limitation of motion.  There was no apparent weakness.  The 
diagnoses were post-fracture and post-reduction state, left 
mandible; loss of teeth 17, 18, 19, 20, 21, 22 and 23 and 
devitalization of 9 and 10 (crowned); post-operative defect, donor 
site, right iliac crest; and multiple disfiguring scars of the 
face, neck, and right shoulder due to the gunshot wounds.

Upon VA dental consultation in November 1969, the following teeth 
were missing and were found to be reasonably presumed as involved 
in the trauma site: 17, 18, 19, 20, 21, 22, 23; in addition, 9 and 
10 were devitalized and crowned and were probably involved; 13 was 
crowned and 15 and 16 were missing, and were possibly involved.  
The mandibular ridge, lower left, was missing from the area of the 
first bicuspid to the right central incisor.  The destruction of 
the ridge was to the level of the floor of the mouth.  A removable 
prosthesis was found to have been constructed which adequately 
restored form and function.  Little or no speech impediment was 
found.  Scar residuals on the left cheek and chin were evaluated 
as moderately disfiguring.  Radiographic survey showed wire in 
place for fixation but there was no evidence of pathosis.  There 
was no temporomandibular joint involvement.  Multiple disfiguring 
scars of the neck and face were noted by diagram.  A disfiguring 
scar of the right shoulder was also noted by diagram.  

In a February 1970 RO rating decision, the RO noted service 
records on file to be very incomplete, but found them sufficient 
for the purpose of granting service connection for scars of the 
face and neck, a scar of the right shoulder, a scar and loss of 
bone of the right ilium, and residuals of the fracture the left 
mandible.  

In rating the veteran's left jaw disability as non-compensably 
disabling (apart from the scars of the face and neck, which were 
found to be severe and disfiguring and were rated separately as 30 
percent disabling), the RO noted that a removable prosthesis had 
been constructed which adequately restored form and function, and 
that there was little or no speech impediment.  The RO found that 
due to the fact that the veteran was given a serviceable 
prosthesis following his fracture and bone loss of the mandible, 
evaluation in excess of 0 percent was not in order.  The RO rated 
the condition pursuant to 38 C.F.R. § 4.150, Diagnostic Code 9902 
(1970), under which loss of approximately one-half of the mandible 
is rated as 50 percent disabling if involving temporomandibular 
articulation, or 30 percent disabling if not involving 
temporomandibular articulation.

Also in effect in February 1970 was Diagnostic Code 9913 for loss 
of teeth due to loss of substance of body of maxilla or mandible 
without loss of continuity where the lost masticatory surface 
could not be restored by suitable prosthesis.

With respect to the right shoulder mortar fragment wound, the RO 
found that there was no apparent muscle damage, and that the 
veteran was asymptomatic with respect to the scar with a normal 
range of motion of the right arm.  A noncompensable rating was 
assigned for the scar of the right shoulder.  The RO rated the 
scar of the right shoulder pursuant to 38 C.F.R. § 4.118, 
Diagnostic Code 7805 (1970), providing that "other" scars were to 
be rated based on limitation of motion of the affected part.  This 
was in contrast to the veteran's scars of the head and neck, which 
were rated as 30 percent disabling under 38 C.F.R. § 4.118, 
Diagnostic Code 7800 (1970), the rating code for "Scars, 
disfiguring, head, face or neck."

Also in effect at the time of the February 1970 RO rating decision 
was 38 C.F.R. § 4.31 (1970), providing that in every instance 
where the minimum schedular evaluation requires residuals and the 
schedule does not provide a no-percent evaluation, a no-percent 
evaluation will be assigned when the required residuals are not 
shown.

Documentation associated with the claims file indicates that in 
February 1970 the RO notified the veteran by letter of the above-
described rating determinations.   The veteran did not submit a 
notice of disagreement with the above-described rating 
determinations within one year. 

On appeal, the veteran argues that the evidence used to support 
the correct 30 percent evaluation of his fractured mandible in 
January 1997 was the same evidence that was available in February 
1970.  He contends he had the same bone loss and loss of teeth.   
The veteran's representative contends that the veteran's wounds to 
his face with compound, comminuted fracture of the mandible was 
correctly rated by VA in its January 1997 rating decision when a 
30 percent evaluation was assigned.  He contends a 30 percent 
rating should have been assigned effective from the veteran's 
discharge form service and would not have constituted pyramiding 
at that time. 

With respect to the right shoulder, the veteran (through his 
representative) argues that the veteran's wound to the right 
shoulder was a penetrating wound and was noted as disfiguring in 
the clinical record in his claims file.  The representative 
contends that weakness was noted on his VA examination in November 
1969, and that this was indicative of a moderate muscle disability 
and should have been assigned a compensable rating in the original 
rating decision.  

For purposes of addressing the arguments of the veteran and his 
representative, the Board notes the January 1997 RO rating 
decision assigning a 30 percent rating of the veteran's residuals 
of a fracture of the left mandible was based largely on findings 
made at a November 1996 VA dental examination, which included 
findings of loss of mandible from approximately tooth #17 area to 
tooth # 25 area; an inadequate vestibular fold in the #19-25 area; 
inability to properly chew food; facial asymmetry of the left side 
of the face; body of left mandible asymmetry and loss of buccol 
vestibular fold to a great extent; tissue pulling at scars when 
opening, with chewing and speaking affected to a moderate extent; 
and fairly normal TMJ movement and functions.

Law and Regulations

Following notification of an initial review and adverse 
determination by the Regional Office (RO), a notice of 
disagreement must be filed within one year from the date of 
notification thereof; otherwise, the determination becomes final.  
38 U.S.C.A. § 7105 (West 2002). 

Under the provisions of 38 C.F.R. § 3.105(a), previous 
determinations that are final and binding, including decisions of 
service connection, will be accepted as correct in the absence of 
clear and unmistakable error (CUE).  In order for a claim of CUE 
to be valid, there must have been an error in the prior 
adjudication of the claim; either the correct facts, as they were 
known at the time, were not before the adjudicator or the 
statutory or regulatory provisions extant at the time were 
incorrectly applied.  Phillips v. Brown, 10 Vet. App. 25, 31 
(1997); Damrel v. Brown, 6 Vet. App. 242, 245 (1994); Russell v. 
Principi, 3 Vet. App. 310, 313-14 (1992) (en banc).  Further, the 
error must be "undebatable" and of the sort which, had it not been 
made, would have manifestly changed the outcome at the time it was 
made, and a determination that there was CUE must be based on the 
record and law that existed at the time of the prior adjudication 
in question.  Id.  

Simply to claim CUE on the basis that the previous adjudication 
improperly weighed and evaluated the evidence can never rise to 
the stringent definition of CUE, nor can broad-brush allegations 
of "failure to follow the regulations" or "failure to give due 
process," or any other general, non-specific claim of "error" meet 
the restrictive definition of CUE.  Fugo v. Brown, 6 Vet. App. 40, 
44 (1993). 

Analysis

The veteran did not submit a notice of disagreement within one 
year of receiving notification (in February 1970) of the February 
1970 rating determinations assigning noncompensable ratings for 
residuals of his mortar fragment wound of the right shoulder and 
for his fracture, left mandible, with loss of bone and missing 
teeth, with bone graft and prosthesis.  The February 1970 RO 
rating decision is therefore final.  38 U.S.C.A. § 7105.  The 
determinations therefore will be accepted as correct in the 
absence of clear and unmistakable error.  38 U.S.C.C.A. § 3105(a). 

With respect to the right shoulder, the February 1970 rating 
decision is supportable in its finding that the scar, although 
found to be disfiguring at the November 1969 VA examination, was 
not to be rated as a compensable disfiguring scar of the head, 
face or neck under Diagnostic Code 7800, because the scar was on 
the shoulder, rather than on the head, face or neck.  The RO's 
decision to rate the scar as an "other" scar under Diagnostic Code 
7805 is supportable because there was no other rating code 
corresponding to the veteran's healed, disfiguring scar of the 
shoulder.  The RO decision to rate the scar as noncompensable 
under Diagnostic Code 7805, based on limitation of motion, is 
supportable because physical examination of the shoulder in 
November 1969 showed no weakness and no limitation of motion.  The 
Board acknowledges that the veteran indicated that he had weakness 
of the shoulder at the examination, but the RO decision was 
supportable in affording more weight to the results of clinical 
evaluation which showed no weakness.  The RO's implicit 
determination that there was no muscle injury was also 
supportable, as neither the service medical records nor the 
November 1969 VA examination included any findings of a muscle 
injury to the right shoulder.  The in-service hospital summary 
described the mortar fragment as having "grazed" the shoulder, 
without indication of muscle damage, and there was no diagnosis of 
muscle damage to the right shoulder at discharge from the 
hospital.  November 1969 VA examination results likewise reflected 
no muscle damage.  In light of the foregoing, the Board finds that 
the noncompensable rating assigned for a scar of the right 
shoulder in the February 1970 RO rating decision was supportable 
under the law and regulations in effect at the time and the facts 
as they were known at the time as reflected in the claims file.  
Therefore, the Board finds that the decision does not constitute 
undebatable error, so that a finding of CUE in the February 1970 
decision assigning a 0 percent rating for a scar of the right 
shoulder is not warranted.

The Board also finds supportable the noncompensable rating 
assigned in February 1970 for the veteran's residuals of a 
fracture of the left mandible, with loss of bone and missing 
teeth, with bone graft and prosthesis.  This rating was assigned 
pursuant to Diagnostic Code 9902, for which a 50 percent rating is 
assigned if involving temporomandibular articulation, and a 30 
percent rating is assigned if not involving temporomandibular 
articulation.  The RO's use of this rating code was supportable as 
the veteran's in-service injury did involve loss of a portion of 
the mandible.  Based on explicit VA examination findings, the RO 
could reasonably have found that there was no temporomandibular 
involvement, ruling out a 50 percent rating, and that in light of 
the initial injury, the bone graft, and the effectiveness of the 
prosthesis, there was in fact significantly less than half of loss 
of the mandible as a residual of the injury.  X-rays appear to 
have shown much of the mandible to be present, with dental 
examination showing a portion of the lower left mandibular ridge 
to be missing.  The RO could reasonably have found that because 
there was significantly more than half of the mandible remaining 
after the successful bone graft, and a prosthesis had restored 
form and function of the jaw, that the required residual, i.e., 
loss of approximately one half of the mandible, was not met or 
approximated, and therefore a noncompensable rating was for 
application.  See 38 C.F.R. 4.31 (1970).  Accordingly, the Board 
finds that the RO rating decision assigning a 0 percent rating 
does not constitute undebatable error, so that a finding of CUE in 
the February 1970 decision is not warranted.

The RO's implicit determination that Diagnostic Code 9913 was not 
for application was likewise supportable in light of the VA 
examination finding that a removable prosthesis had been 
constructed which had adequately restored form and function.  
Diagnostic Code 9913 clearly indicates that it is for lost teeth 
where "the lost masticatory surface cannot be restored by suitable 
prosthesis."  The RO's apparent conclusion that masticatory 
function had been restored, and that rating under Diagnostic Code 
9913 was not appropriate, was supportable based on the November 
1969 VA examination findings.
  
The Board acknowledges the argument of the veteran and his 
representative that the January 1997 RO rating decision assigning 
a 30 percent rating for the residuals of the fracture of the left 
mandible was based on the same facts as the February 1970 RO 
rating decision.  While this argument is only of arguable 
relevance, the Board notes for completeness that the findings at 
the November 1996 VA examination upon which the 30 percent rating 
assigned in January 1997 was based were different than those of 
the November 1969 examination upon which the February 1970 RO 
rating was based.  The November 1996 examination revealed 
asymmetry of the veteran's face, impairment due to facial scars of 
the ability to talk or chew, and inability for proper mastication, 
and included a history of the veteran never having been provided a 
suitable prosthesis.  In contrast, the November 1969 examination 
report indicated symmetry of the veteran's face, little or no 
speech impediment, and that a removable prosthesis had been 
constructed which had adequately restored form and function.   

In light of the foregoing, the Board finds that a finding of CUE 
is not warranted in the February 1970 RO rating determinations 
assigning a noncompensable rating for the veteran's scar of the 
right shoulder, and assigning a noncompensable rating for 
fracture, left mandible, with loss of bone and missing teeth, with 
bone graft and prosthesis.  38 U.S.C.C.A. § 3105(a). 


ORDER

The Board having determined that there was no clear and 
unmistakable error in the February 1970 RO rating decision 
assigning a noncompensable rating for a gunshot wound residual 
scar of the right shoulder, the appeal is denied.

The Board having determined that there was no clear and 
unmistakable error in the February 1970 RO rating decision 
assigning a noncompensable rating for a fracture, left mandible, 
with loss of bone and missing teeth, with bone graft and 
prosthesis, the appeal is denied.


REMAND

The veteran claims entitlement to a TDIU.  Prior to his April 2001 
application for a TDIU, he was in receipt of  Social Security 
Administration (SSA) benefits based on a July 2000 post-service 
work-related severe injury to right lower leg.  In May 2001, blood 
testing at VA revealed the veteran's blood sugar to be extremely 
high.  Follow-up treatment with a private physician in May 2001 
resulted in a diagnosis of diabetes mellitus for which the RO has 
granted service connection, effective May 2001.  A rating of 20 
percent has been assigned based on the private medical records.  
Private medical records associated with the claims files reflect 
continued treatment for diabetes mellitus through August 2003.

The veteran's post-traumatic stress disorder (rated 30 percent 
disabling), and disabilities of the left jaw (scars rated 30 
percent disabling and residuals of fracture rated 30 percent 
disabling), right shoulder (rated noncompensably disabling), and 
right ilium (rated non-compensably disabling), apparently did not 
preclude gainful employment, because the veteran appears to have 
earned a living wage for many years, at least from November 1994 
to July 2000, with these disabilities at or near their current 
level of severity.  However, as the apparent onset of the 
veteran's diabetes mellitus occurred in May 2001, many months 
after the veteran became totally disabled by reason of his non-
service-connected right leg injury, it cannot be inferred from the 
veteran's work-history that his diabetes mellitus (rated as 20 
percent disabling), when considered in combination with his other 
service-connected disabilities, would not preclude substantially 
gainful employment.  

The veteran's combined rating for service-connected disabilities 
is 70 percent, so that he meets the schedular criteria for a TDIU.  
See  38 C.F.R. § 4.16.  The veteran has received no VA examination 
for purposes of evaluating the severity of his service-connected 
diabetes mellitus or the impact of his service-connected 
disabilities on his ability to obtain substantial gainful 
employment.  As the medical and employment-related evidence of 
record does not sufficiently address the issue at hand, either 
implicitly or explicitly, a VA medical examination is required for 
a determination on the merits of the veteran's claim for a TDIU.  
See 38 U.S.C.A. § 5103A(d).

Accordingly, this case is REMANDED for the following action:

1.  The RO should ensure that all notification and development 
actions required by 38 U.S.C.A. §§ 5102, 5103, and 5103A (West 
2002) are fully satisfied.  See also 38 C.F.R. § 3.159 (2003).  
The RO's attention is directed to Quartuccio v. Principi, 16 Vet. 
App. 183 (2002) pertaining to the amended version of 38 U.S.C.A. § 
5103(a), which requires that the Secretary identify for the 
veteran which evidence the VA will obtain and which evidence the 
veteran is expected to present.  The RO should provide the veteran 
written notification specific to his claim for entitlement to a 
TDIU of the impact of the notification requirements on the claim.  
The veteran should further be requested to submit all evidence in 
his possession that pertains to his claim.

2.  Once all available medical records have been received, the RO 
should make arrangements with the appropriate VA medical facility 
for the veteran to be afforded a VA medical examination for the 
purpose of determining the current severity of his service-
connected disabilities and their impact on his ability to seek or 
obtain substantially gainful employment.  The examiner(s) should 
provide an opinion as to whether it is at least as likely as not 
(whether there is a 50 percent or greater probability) that his 
current service-connected disabilities apart from his non-service-
connected disability of the right lower leg, would preclude 
obtaining or retaining substantially gainful employment.   

The examiner(s) should be informed that the veteran's service-
connected disabilities include the following: post-traumatic 
stress disorder (rated 30 percent disabling), and disabilities of 
the left jaw (scars rated 30 percent disabling and residuals of 
fracture rated 30 percent disabling), right shoulder (rated 
noncompensably disabling), residuals of a bone donor site scar of 
the right ilium (rated non-compensably disabling), and diabetes 
mellitus (rated 20 percent disabling).

If any of the above-noted disability ratings have increased, or if 
service connection for any additional disability (such as hearing 
loss, tinnitus, or residuals of a tracheotomy) have been granted, 
the examiner(s) should be so informed.

The RO should send the claims file to the examiner(s) for review, 
and the clinician(s) should indicate that the claims file was 
reviewed.
 
To the extent possible, the examiner(s) should distinguish 
functional impairment due to the veteran's service-connected 
disabilities from any impairment due to any non-service-connected 
disability that may be present.  If no such distinction can be 
made without resort to speculation, the examiner(s) should so 
state.

3.  Thereafter, the RO should review the claims files and ensure 
that no other notification or development action, in addition to 
that directed above, is required.  If further action is required, 
the RO should undertake it before further adjudication of the 
claim.

4.  The RO should readjudicate the issue of entitlement to a TDIU 
with consideration of all of the evidence added to the record 
since the Supplemental Statement of the Case (SSOC) issued in 
October 2003.

5.  If the benefit requested on appeal is not granted to the 
appellant's satisfaction, the RO should issue an SSOC, which 
should contain notice of all relevant action taken on the claim, 
to include a summary of all of the evidence added to the record 
since the October 2003 SSOC.  A reasonable period of time for a 
response should be afforded.

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
otherwise in order.  No action is required of the veteran until he 
is otherwise notified by the RO.  By this action, the Board 
intimates no opinion, legal or factual, as to any ultimate 
disposition warranted in this case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).










This claim must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	WAYNE M. BRAEUER
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or 
Board) is the final decision for all issues addressed in the 
"Order" section of the decision.  The Board may also choose to 
remand an issue or issues to the local VA office for additional 
development.   If the Board did this in your case, then a "Remand" 
section follows the "Order."  However, you cannot appeal an issue 
remanded to the local VA office because a remand is not a final 
decision. The advice below on how to appeal a claim applies only 
to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not 
need to do anything.  We will return your file to your local VA 
office to implement the BVA's decision.  However, if you are not 
satisfied with the Board's decision on any or all of the issues 
allowed, denied, or dismissed, you have the following options, 
which are listed in no particular order of importance: 
* Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
* File with the Board a motion for reconsideration of this 
decision
* File with the Board a motion to vacate this decision 
* File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
* Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the 
local VA office.  None of these things is mutually exclusive - you 
can do all five things at the same time if you wish.  However, if 
you file a Notice of Appeal with the Court and a motion with the 
Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the 
Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 
days from the date this decision was mailed to you (as shown on 
the first page of this decision) to file a Notice of Appeal with 
the United States Court of Appeals for Veterans Claims.  If you 
also want to file a motion for reconsideration or a motion to 
vacate, you will still have time to appeal to the Court.  As long 
as you file your motion(s) with the Board within 120 days of the 
date this decision was mailed to you, you will then have another 
120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  
You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans 
Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure 
for filing a Notice of Appeal, the filing fee (or a motion to 
waive the filing fee if payment would cause financial hardship), 
and other matters covered by the Court's rules directly from the 
Court. You can also get this information from the Court's web site 
on the Internet at www.vetapp.uscourts.gov, and you can download 
forms directly from that website.  The Court's facsimile number is 
(202) 501-5848. 

To ensure full protection of your right of appeal to the Court, 
you must file your Notice of Appeal with the Court, not with the 
Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing 
a letter to the BVA stating why you believe that the BVA committed 
an obvious error of fact or law in this decision, or stating that 
new and material military service records have been discovered 
that apply to your appeal. If the BVA has decided more than one 
issue, be sure to tell us which issue(s) you want reconsidered. 
Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 
 4597
Page 1
CONTINUED


Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the 
BVA to vacate any part of this decision by writing a letter to the 
BVA stating why you believe you were denied due process of law 
during your appeal. For example, you were denied your right to 
representation through action or inaction by VA personnel, you 
were not provided a Statement of the Case or Supplemental 
Statement of the Case, or you did not get a personal hearing that 
you requested. You can also file a motion to vacate any part of 
this decision on the basis that the Board allowed benefits based 
on false or fraudulent evidence.  Send this motion to the address 
above for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis 
of clear and unmistakable error? You can file a motion asking that 
the Board revise this decision if you believe that the decision is 
based on "clear and unmistakable error" (CUE).  Send this motion 
to the address above for the Director, Management and 
Administration, at the Board. You should be careful when preparing 
such a motion because it must meet specific requirements, and the 
Board will not review a final decision on this basis more than 
once. You should carefully review the Board's Rules of Practice on 
CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on 
filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement indicating 
that you want to reopen your claim.  However, to be successful in 
reopening your claim, you must submit new and material evidence to 
that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, but 
you can also appoint someone to represent you.  An accredited 
representative of a recognized service organization may represent 
you free of charge.  VA approves these organizations to help 
veterans, service members, and dependents prepare their claims and 
present them to VA. An accredited representative works for the 
service organization and knows how to prepare and present claims. 
You can find a listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is 
not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than 
before VA, then you can get information on how to do so by writing 
directly to the Court.  Upon request, the Court will provide you 
with a state-by-state listing of persons admitted to practice 
before the Court who have indicated their availability to 
represent appellants.  This information is also provided on the 
Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for 
a claim involving a home or small business VA loan under Chapter 
37 of title 38, United States Code, attorneys or agents cannot 
charge you a fee or accept payment for services they provide 
before the date BVA makes a final decision on your appeal. If you 
hire an attorney or accredited agent within 1 year of a final BVA 
decision, then the attorney or agent is allowed to charge you a 
fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the 
Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or 
agent may charge you a reasonable fee for services involving a VA 
home loan or small business loan.  For more information, read 
section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion 
asking the Board to do so. Send such a motion to the address above 
for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 
 4597
Page 2



